Per Curiam,
This case does not present any material questions except of fact.
There was evidence from which it might be inferred that the parties treated the drawings furnished as those stipulated for, and that matter was for the jury.
What the judge said about the preponderance of evidence was inaccurate, but it is perfectly clear that by preponderance of evidence he meant preponderance in the number of witnesses, and the illustration he gave the juiy, though by no means happy, must have made his meaning clear enough to prevent their being misled by the previous inaccurate phrase.
Judgment affirmed.